Case 2:15-cr-20652-GCS-DRG ECF No. 1308 filed 02/05/19 Page|D.17397 Page 1 of 3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF l\/HCHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,

Vs. Case No. 15-20652
HON. GEORGE CARAM STEEH

COREY BAILEY (D-4),
ROBERT BROWN, 11 (D-6),
ARLANDIS sHY (D-13),

KEITHON PoRTER (D-19),

Defendant(s).

 

STIPULATION TO ADJOURN
SENTENCING OF DEFENDANTS
IT IS STIPULATED AND AGREED by the above parties through their
undersigned attorneys that the sentencing for Defendant Corey Bailey (D-4),
scheduled for February 5, 2019, the sentencing for Defendant Robert Brown (D-6),
scheduled for March 4, 2019, the sentencing for Defendant Arlandis Shy (D-13),
scheduled for February 21, 2019, the sentencing for Defendant Keithon Porter (D-
19), scheduled for February 21, 2019, be adjourned at least 60 days to dates

convenient to the parties and the Court.

Page 1 of 3

Case 2:15-cr-20652-GCS-DRG ECF No. 1308 filed 02/05/19 Page|D.17398 Page 2 of 3

Dated: January 25, 2019

/s/with the consent of Mark Bilkovic
MARK BILKOVIC

Assistant U.S. Attorney

211 W. Fort Street, Ste. 2001
Detroit, MI 48226

Phone: 3 13-226-9623
mark.Bilkovic@usdoj.gov

/s/Craig A. Daly, P.C.
CRAIG A. DALY, P.C. (P27539)

Attorney for Corey Bailey
615 Griswold, Suite 820
Detroit, Michigan 48226
(313) 963-1455
4bestdefense@sbcglobal.net

/sMark H. Magidson

MARK H. MAGIDSON (P25581)
Attorney for Arlandis Shy

615 Griswold, Suite 810

Detroit, MI 48226

(313) 963-4311

mmagl 00@aol.com

/s/James L. Feinberg
JAMES L. FEINBERG (P13341)

Attorney for Robert Brown II

28411 Northwestern Hwy., Suite 875
Southfleld, MI 48034

(248) 353-0600
jlfdefense@mindspring.com

/s/with the consent of A. T are Wig_oil
A. TARE WIGOD

Assistant U.S. Attorney

211 W. Fort Street, Ste. 2001

Detroit, MI 48226

Phone: 313-226-9191
tara.wigod@usdoj.gov

/s/Keith A. Sgieltogel
KEITH A. SPIELFOGEL

Co-Counsel for Corey Bailey
190 S. LaSalle St., Suite 520
Chicago, Illinois 60603
(312) 236-6021
spielfogel@sbcglobal.net

/s/John T. Theis

JOHN T. THEIS

Co-Counsel for Arlandis Shy

190 South La Salle Street, Suite 520
Chicago, IL 60603

(312) 782-1121

Theislaw@aol.com

/s/Steven E. Scharg
STEVEN E. SCHARG

Attorney for Keithon Porter
615 Griswold, Ste. 1125
Detroit, MI 48226

3 13-962-4090

schargl 924@gmail.corn

Page 2 of 3

Case 2:15-cr-20652-GCS-DRG ECF No. 1308 filed 02/05/19 Page|D.17399 Page 3 of 3

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

UNITED STATES OF AMERICA,
Plaintiff,

Vs. Case No. 15-20652
H()N. GEORGE CARAM STEEH

COREY BAlLEY (D-4),
ROBERT BROWN, 11 (D-6),
ARLANDIS sHY (D-13),
KEITHoN PoRTER (D-19),

Defendant(s).

 

ORDER ADJOURNING SENTENCING
DATES OF DEFENDANTS
The parties have submitted the above Stipulatz`on to Aajourn
Sentencing ofDefendants, and the Court being fully advised in the
premises,
IT IS ORDERED that the sentence dates of Defendants Corey Bailey,
Robert Brown II, Arlandis Shy II, and Keithon Porter shall each be

,I'r :“r./"d?(;» q

HON. GEORGE CARAM STEEH
U.S. DISTRICT COURT JUDGE

FEB ~ 4 2019

adjourned at least 60 days.

Page 3 of 3

